MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Petitioner challenges the Board of Immigration Appeals’ (“BIA”) affirmance without opinion of the Immigration Judge’s denial of his application for asylum, withholding of removal, and protection under the Convention Against Torture. This court has previously rejected petitioner’s argument that his resistance to joining the gangs in El Salvador constitutes political opinion and if returned to El Salvador, he fears persecution on account of his anti-gang political opinion. See Santos-Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir.2008).
This court has also rejected petitioner’s remaining argument that the BIA did not consider all relevant factors or conduct an adequate review of the record because it issued an affirmance without opinion. See Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003).
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.